Order entered July 29, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00634-CV

                 IN THE INTEREST OF V.W. JR., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 90770

                                      ORDER

      The reporter’s record in this child protection case has not been filed. By

order dated July 12, 2022 we granted Court Reporter Judith Snyder’s request for an

extension of time to file the reporter’s record and ordered it filed by July 18, 2022.

To date the reporter’s record has not been filed.

      So that this accelerated appeal can proceed, we ORDER Court Reporter

Judith Snyder to file, within TEN DAYS of the date of this order, the reporter’s

record. We caution Ms. Snyder that failure to do so may result in an order

directing the trial court to conduct a hearing to determine why the record has not
been filed or an order that Ms. Snyder not sit as a court reporter until the record in

this case is filed.

       We DIRECT the Clerk of the Court to send a copy of this order to:

       Honorable Andrew Bench
       Presiding Judge
       196th Judicial District Court

       Court Reporter Judith Snyder
       198 RS Private Road 7328
       Emory, TX 75440

       Donita Robins
       Official Court Reporter
       196th Judicial District Court

                                              /s/   AMANDA L. REICHEK
                                                    JUSTICE